Citation Nr: 0301481	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-05 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, South Carolina



THE ISSUE

Entitlement to reimbursement or payment by the Department 
of Veterans Affairs (VA) for the cost of unauthorized 
medical treatment provided by the Anderson Area Medical 
Center from January 18, 2000 to January 25, 2000.  

(The issues of service connection for a lung disorder and 
an increased rating for the service-connected anxiety 
disorder are the subjects of a separate decision of this 
date.)

(The issue of service connection for a back disorder will 
be the subject of a decision of a later date.)  







REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 
to December 1957.  

This matter comes to the Board of Veterans' Appeals 
(Board) from March and April 2000 determinations of the 
VAMC.  



FINDINGS OF FACT

1.  Service connection is in effect for an anxiety 
disorder, currently evaluated at 30 percent disabling, 
effective from August 1998; headache residuals from a head 
injury, currently evaluated at 10 percent disabling, 
effective from February 1990; and for residuals from 
pulmonary emboli, currently evaluated at no percent 
disabling, effective from January 1997.  

2.  The veteran received medical care from the Anderson 
Area Medical Center from January 18, 2000 to January 25, 
2000.  

3.  The evidence does not show that VA approved a request 
for prior authorization for the medical services in 
question.  

4.  The veteran's care is show to have been emergent; 
however, VA facilities were medically determined to be 
available; and treatment provided at the Anderson Area 
Medical Center from January 18, 2000 to January 25, 2000 
was medically determined to not be related to service-
connected disability.  



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by the 
Anderson Area Medical Center from January 18, 2000 to 
January 25, 2000 have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 17.120 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The record shows that, at the time of the veteran's 
January 2000 hospitalization, he was service-connected for 
an anxiety disorder, which was evaluated at 30 percent 
disabling, effective from August 1998; and for headache 
residuals of a head injury, evaluated at 10 percent 
disabling, effective from February 2000.  The veteran's 
combined disability rating was 40 percent.  

The veteran was also in receipt of special monthly 
pension, on the basis that he was housebound, effective 
from February 1990; and permanent and total pension, due 
to nonservice-connected disabilities, effective from March 
1982.  

In an April 2002 rating decision, the RO effectuated the 
grant of service connection for the residuals of pulmonary 
emboli, and established a no percent evaluation, effective 
from January 1997.  The RO noted that the evaluation was 
based on the finding that pulmonary emboli were listed by 
history only.  The veteran did not appeal that 
determination.  

A review of the record shows that on January 18, 2000, the 
veteran was taken by his wife to the Anderson Area Medical 
Center, that he presented with shortness of breath and 
chest pain and was subsequently admitted by that facility 
on that date.  

The first contact with VAMC is shown on January 19, 2000, 
when a message was left with a utilization review nurse 
that the veteran had been admitted to that facility.  No 
request for transfer was received.  

On January 20, VAMC requested additional information 
concerning the transfer of the veteran from the private 
facility.  

Additional communications ensued on January 24, 2000 
between the utilization review nurse, and the case manager 
at the Anderson Area Medical Center.  Although a fax was 
reportedly sent on January 21, 2000, VAMC had no record of 
such a fax.  The case manager indicated that the veteran 
would be discharged on January 25, 2000.  

VAMC informed the case manager that VAMC would not be 
responsible for payment for the veteran's care.  

In February and March 2000, VAMC received invoices from 
treatment providers and the Anderson Area Medical Center 
for treatment provided to the veteran from January 18 to 
January 25, 2000 at that facility.  

The Discharge Summary reveals that the veteran was brought 
to the Anderson Area Medical Center on January 18, 2000 by 
his wife with complaints of shortness of breath, 
orthopnea, and swelling of the distal lower extremities.  
The veteran reportedly had known arteriosclerotic 
cardiovascular disease.  He was also having unstable 
angina at that time with chest pain, which was relieved 
only briefly with nitroglycerin.  

The veteran was admitted to the hospital for treatment and 
found to be in congestive heart failure.  He was also 
later determined to be anemic.  Eventually, he also had a 
colonoscopy performed.  The discharge summary notes that 
the veteran had most of his work done through the VA 
Hospital, and that VAMC had been contacted, and that "they 
wanted him transferred to a VA Hospital for further 
treatment."  It was noted that the veteran's cardiac 
status at that time was stable.  

The final impression included:  (1)  arteriosclerotic 
cardiovascular disease; (2) congestive heart failure; (3) 
bronchitis, possibly playing a part in producing his 
congestive heart failure; (4) hypertensive cardiomyopathy 
with decreased ejection farction 20 to 30 percent; (5) 
cardiomyopathy; (6) history of CA of the GU tract; and (7) 
CA of the colon.   

The VAMC treated the receipt of these records as a request 
for reimbursement or payment for the cost of such medical 
services.  

By March and April letters, the VAMC denied the claim, 
explaining that, after reviewing the medical reports 
concerning this period of treatment, there was no 
indication that the unauthorized medical services were for 
the medical treatment of a service-connected disability, 
or for an adjunct condition of the service-connected 
disability.  

The veteran appealed VAMC's determination, and asked for a 
Statement of the Case.  He argues, in essence, that he 
should be reimbursed for payment made to Anderson Area 
Medical Center.  He also argues that VAMC did not apply 
the provisions of "PL 106-117, Title I, Subtitle B, Sec. 
III" and that, under those provisions, he met all the 
criteria for reimbursement of unauthorized medical 
expenses.  

In May 2001, the veteran's records were reviewed by a fee 
physician.  That examiner found that there was nothing in 
the progress notes indicating that any treatment for a 
service-connected disability was performed.  After 
additional review of the discharge summary, the examiner 
found that treatment was for nonservice-connected 
conditions, that the care was emergent, and that a VA 
facility was available.  

The VA medical center sent the veteran a statement of the 
case in May 2001, outlining the following criteria for the 
payment of unauthorized medical expenses.  


II.  Law and Regulations

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such services 
that are provided by a non-VA facility if:

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; and

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with 
and held to be aggravating a service-
connected disability, (C) for any 
disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability...; and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three 
statutory requirements must be met before reimbursement 
can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

Here, the Board notes that the Veterans Millennium Health 
Care and Benefits Act also provides general authority for 
the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West Supp. 2001); Pub. L. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999).  

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such 
nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as 
the veteran can be transferred safely to a VA or other 
Federal facility.  38 U.S.C.A. § 1725(f)(1).  

However, it is noted that the Veterans Millenium Health 
Care and Benefits Act was enacted on November 30, 1999, 
and took effect 180 days after the date of enactment, 
i.e., May 29, 2000.  Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556.  The Act made no provision for 
reimbursement of unauthorized expenses incurred prior to 
May 29, 2000.  

Moreover, a VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, 
and that VA would make retroactive payments or 
reimbursements for qualifying emergency care furnished on 
or after that date.  See 66 Fed. Reg. 36,467 (2001) 
(italics added).

Generally, when the law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or 
if the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  

However, Congress enacted section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary 
set an effective date for the implementing regulations 
that clearly does not permit retroactive application to 
the facts of this case.  Revised statutory or regulatory 
provisions may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2001); see also VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000).


II. Analysis

Initially, the Board notes that there is no indication, 
nor does the veteran contend, that he obtained VA 
authorization prior to receiving the medical services for 
which he is now seeking payment or reimbursement.  38 
U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.  

Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran avers that reimbursement of the unauthorized 
medical expenses should be made by VA, but has not shown 
that they were due to a service-connected disability or 
that a VA facility was not available.  

After a review of both the progress notes, and the 
veteran's hospitalization discharge summary from the 
period of January 18 to January 25, 2000, a medical 
professional determined that there was no support in the 
record for the argument that treatment was for service-
connected conditions.  

The Board determines this express medical opinion should 
be accorded considerable weight, especially in view of the 
lack of any medical evidence to the contrary.  

Also, careful review of the record shows that service 
connection for a heart disability was denied in an April 
2000 decision by the Board.  

Second, all three criteria under 38 U.S.C.A. § 1728 must 
be met in order to establish entitlement to reimbursement 
or payment of medical expenses.  Zimick, 11 Vet. App. at 
49.  

In other words, entitlement to payment or reimbursement of 
the unauthorized medical expenses in question would be 
warranted only if the remaining two criteria were also 
met, i.e. the treatment in question was necessitated by a 
medical emergency and during a time in which VA medical 
facilities were not feasibly available.  38 U.S.C.A. § 
1728(a)(1), (3); 38 C.F.R. § 17.120(b), (c).  

Thus, although the veteran's care was found to be 
emergent, a VA facility was also determined to be 
available by medical professionals.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided by the Anderson Area Medical 
Center and associated providers for the period from 
January 18 to January 25, 2000 must be denied.  

Further, as noted above, the provisions of Veterans 
Millenium Health Care and Benefits Act do not apply to the 
facts of the instant case, as the veteran's expenses were 
incurred in January 2000, prior to the specific effective 
date of that act.  

Finally, there was a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 
2000 since the claim was filed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126.  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The Veterans Claims Assistance Act of 2000 may be 
potentially applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  But 
see Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(section 3(a) of the VCAA does not apply retroactively to 
require that proceedings that were complete before VA and 
were on appeal to the Veterans Claims Court or the Federal 
Circuit be remanded for readjudication under the new 
statute).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

The veteran was notified repeatedly in the VAMC's decision 
and the Statement of the Case (SOC), as well as the 
numerous general development letters that the RO prepared 
seeking evidence in the course of the veteran's multiple 
appeals, of the evidence that was necessary to obtain the 
benefits sought.  

The Board is aware that there may be a slight typo in the 
citation to the specific regulation (which was nonetheless 
provided in full to the veteran) by VAMC in the SOC.  

However, the Board has reviewed this document, the 
information provided therein, and a copy of the current 
regulation, and found that no prejudice results to the 
veteran from consideration of his claim, because the MC 
provided the veteran a copy of the current and correct 
regulations applicable to his claim.  A minor typo in the 
citation format in no way impacts this information.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, the Board finds that the veteran's argument that the 
MC failed to apply the provisions of the Veterans 
Millennium Health Care and Benefits Act is without merit.  

As explained hereinabove, this law is not applicable to 
the veteran's claim due to the effective date established 
by Congress.  Therefore, any claim based on this law would 
be dismissed as a matter of law.  

The letters from VAMC and the SOC also provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Thus, the Board concludes the discussions in the VAMC's 
letters and SOC informed him of the information and 
evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Further, despite the information provided to the veteran 
as outlined hereinabove, the veteran has not indicated 
that any additional information or evidence exists, which 
is pertinent to this claim, but has not yet been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  

The veteran has not referenced any obtainable evidence 
that has not been obtained that might aid his claim or 
that might be pertinent to the bases of the denial of this 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose, to either the veteran or VA.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board finds that the VAMC's decision and SOC provided 
the veteran with adequate notice of what the law requires 
to award the benefits sought.  VA has satisfied its duties 
to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  




ORDER

Entitlement to reimbursement or payment by VA of the cost 
of unauthorized medical treatment provided by the Anderson 
Area Medical Center and associated providers for the 
period from January 18 to January 25, 2000 is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

